195 F.3d 803 (5th Cir. 1999)
CAROLYN C. CLEVELAND, Plaintiff-Appellant,v.POLICY MANAGEMENT SYSTEMS CORPORATION; GENERAL INFORMATION SERVICES, A Division of Policy Management Systems Corporation, Cybertek Corp., Defendants-Appellees.
No. 96-11247
IN THE UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
November 12, 1999

1
John Edward Wall,Jr. (aruged), Dallas, TX, for Plaintiff-Appellant.


2
David Norman Kitner, Kimberly Summer Moore (aruged), Straburger & Price, Dallas, Tx, for Defendants-Appellees.


3
Robert John Gregory, Equal Employment Opportunity Commission, Washington, D.C, for Equal Employment Opportunity Commission, Amicus Curiae.


4
Appeal from the United States District Court for the Northern District of Texas. John B. Tolle, United States Magistrate Judge.


5
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


6
BEFORE WIENER and PARKER, Circuit Judges, and LITTLE, District Judge*

BY THE COURT:

7
Pursuant to the May 24, 1999 judgment of the Supreme Court of the United States, in 97-1008, Cleveland v. Policy Management Systems Corp. et al., vacating the decision of this court in the captioned case and remanding it to us for further proceedings consistent with the Court's opinion,


8
IT IS ORDERED that this case be and it is hereby remanded to the United States District Court for the Northern District of Texas, for further proceedings consistent with the opinion of the Supreme Court of the United States.



Notes:


*
 District Judge of the Western District of Louisiana, sitting by designation.